IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


CHAD BODETTE,

             Appellant,

 v.                                                    Case No. 5D15-1346

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 11, 2016

Appeal from the Circuit Court
for Orange County,
Marc L. Lubet, Judge.

Chad Bodette, Crawfordville, pro se.

James S. Purdy, Public Defender, and
John M. Selden, Assistant Public
Defender,   Daytona     Beach,    for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Chad Bodette entered a negotiated plea to the single charge of kidnapping with

intent to inflict bodily harm or terrorize with a firearm. He was sentenced in accordance

with his plea bargain to fifteen years in prison with a ten-year minimum mandatory.
Although the sentence is legal, there appears to be a scrivener’s error in the judgment

and sentence. It appears that the minimum mandatory should have been imposed based

upon Bodette’s possession of a firearm during the offense; however, the written sentence

imposed the ten-year minimum mandatory pursuant to section 775.0823, Florida Statutes

(2012), the Law Enforcement Protection Act. Because there is nothing in the record to

suggest that the victim was a law enforcement officer, or that the minimum mandatory

was imposed under this statutory section, we remand for correction of the scrivener’s

error.

         AFFIRMED; REMANDED FOR CORRECTION OF JUDGMENT.


LAWSON, C.J., ORFINGER and BERGER, JJ., concur.




                                           2